Citation Nr: 0701538	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required.  The veteran alleges that his 
current psychiatric disorder is attributable to his period of 
service.  A review of the veteran's service medical records 
fails to demonstrate any complaints or treatment of a 
psychiatric disorder.  Moreover, the veteran's psychiatric 
status was reported to be clinically normal on discharge 
examination in September 1966.  This shows that trained 
medical personnel were of the opinion that no psychiatric 
disorder was present at that time.  Moreover, the veteran 
himself expressly reported no depression or excessive worry 
or nervous trouble of any sort at that time.  

Notwithstanding, the aforementioned medical evidence, the 
record also contains several statements from a VA treatment 
provider, Vic R. Josue M.D., in support of the veteran's 
claim for service connection.  In January 2000, he submitted 
that the veteran was diagnosed as having bipolar affective 
illness and based upon the veteran's history; the illness had 
been present since he was a teenager.  He explained that 
bipolar affective disorder had a strong genetic, biological 
predisposition and could manifest for a lifetime.  He began 
treating the veteran in February 1997.  In October 2000, Dr. 
Josue submitted that the veteran, while in service exhibited 
symptoms attributable to his bipolar affective, which 
included mood swings, anxiety and depression.  In May 2002 
and March 2003, Dr. Josue opined that the veteran's disorder 
was related to the severe stressors experienced in service, 
in terms of triggers and exacerbations.  In light of the 
aforementioned, the Board finds that a remand is necessary 
for an examination to ascertain whether there is a 
relationship between the any current psychiatric disorder and 
his period of service.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA psychiatric examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
exhibits any bipolar disorder which was 
caused or worsened by his period of 
service.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


